COURT OF APPEALS OF VIRGINIA


Present:    Judges Bray, Annunziata and Frank


TECNICO CORPORATION AND
 LEGION INSURANCE COMPANY
                                             MEMORANDUM OPINION*
v.   Record No. 0466-00-1                         PER CURIAM
                                                JULY 18, 2000
DAVID J. ZIMMER


           FROM THE VIRGINIA WORKERS' COMPENSATION COMMISSION

             (R. John Barrett; Kelly O. Stokes;
             Vandeventer Black, LLP, on briefs), for
             appellants.

             (Robert E. Walsh; Rutter, Walsh, Mills &
             Rutter, L.L.P., on brief), for appellee.


     Tecnico Corporation and its insurer (hereinafter referred

to as "employer") contend that the Workers' Compensation

Commission erred in finding 1) that David J. Zimmer ("claimant")

proved that he was entitled to temporary total disability

benefits from January 22, 1996 through August 18, 1997 and from

January 4, 1999 and continuing, and 2) that he did not fail to

market his remaining work capacity after December 4, 1995.      Upon

reviewing the record and the briefs of the parties, we conclude

that this appeal is without merit.     Accordingly, we summarily

affirm the commission's decision.     See Rule 5A:27.



     * Pursuant to Code § 17.1-413, recodifying Code
§ 17-116.010, this opinion is not designated for publication.
       January 22, 1996 through August 18, 1997 Disability

     On appeal, we view the evidence in the light most favorable

to the prevailing party below.     See R.G. Moore Bldg. Corp. v.

Mullins, 10 Va. App. 211, 212, 390 S.E.2d 788, 788 (1990).

Factual findings made by the commission will be upheld on appeal

if supported by credible evidence.       See James v. Capitol Steel

Constr. Co., 8 Va. App. 512, 515, 382 S.E.2d 487, 488 (1989).

     In finding that claimant proved he was totally disabled

beginning January 22, 1996 through August 18, 1997, the

commission accepted the opinions of Dr. Donald Leo Mingione, a

psychiatrist, who treated claimant from February 8, 1996 through

August 18, 1997.   Dr. Mingione opined in his deposition

testimony that claimant had been totally disabled during Dr.

Mingione's treatment.   In so ruling, the commission found as

follows:

                Dr. Mingione is a psychiatrist
           specializing in pain management. Based upon
           this expertise, we conclude that Dr.
           Mingione was in a better position to assess
           the effects of the claimant's pain upon his
           ability to work. We, like the deputy
           commissioner, have carefully considered the
           apparent conflicts between some of Dr.
           Mingione's treatment notes and his
           deposition testimony. We have similarly
           considered Dr. [J. Abbott] Byrd's and Dr.
           [Edward] Walko's contrary opinions of the
           claimant's work capacity. We have also
           considered Dr. [Lewis] Taylor's opinion to
           the effect that the claimant's psychological
           problems are insufficient to prevent the
           claimant from working. . . . We conclude
           that Dr. Mingione's deposition testimony is
           persuasive.

                                 - 2 -
                 . . . [Moreover,] the medical evidence
            as a whole reveals no substantial change in
            the claimant's condition during [the] short
            time [from January 22, 1996 until February
            8, 1996] preceding Dr. Mingione's first
            treatment. Accordingly, we conclude that
            the deputy commissioner was warranted in
            finding total disability beginning January
            22, 1996. Additionally, this time period
            would have been too brief to expect the
            claimant to demonstrate his inability to
            market any residual work capacity.

     The commission articulated appropriate justification for

accepting Dr. Mingione's opinion and for rejecting the contrary

opinions of Drs. Taylor, Walko, and Byrd.      Dr. Mingione's

opinions provide credible evidence to support the commission's

decision.   "The fact that there is contrary evidence in the

record is of no consequence if there is credible evidence to

support the commission's finding."      Wagner Enters., Inc. v.

Brooks, 12 Va. App. 890, 894, 407 S.E.2d 32, 35 (1991).

     We also affirm the commission's conclusion that claimant

did not fail to market his remaining work capacity after

December 4, 1995, because the period of time from that date

until January 22, 1996, when his total disability began, was too

brief for claimant to demonstrate such failure.

                   Post-January 4, 1999 Disability

     "The actual determination of causation is a factual finding

that will not be disturbed on appeal if there is credible

evidence to support the finding."       Ingersoll-Rand Co. v. Musick,

7 Va. App. 684, 688, 376 S.E.2d 814, 817 (1989).


                                - 3 -
     In finding that claimant proved that his total disability

beginning January 4, 1999, was, at least in part, caused by

claimant's compensable April 13, 1995 injury by accident, the

commission accepted the opinion of Dr. Walko.     In concluding

that claimant's L4-5 disc problem was causally related to his

compensable injury, Dr. Walko opined that "had [claimant] not

had this back injury with all this back pain and all this

impairment and all this pain that he's been having for years

from the 1995 - 1995 injury that this L4-5 disc would not have

deteriorated and broken down."

     Dr. Walko's opinion constitutes credible evidence to

support the commission's finding.    As fact finder, the

commission was entitled to accept Dr. Walko's opinion and to

reject the contrary opinion of Dr. Byrd, who opined that the new

disc defect at L4-5 was not causally related to the compensable

work injury.   "Questions raised by conflicting medical opinions

must be decided by the commission."      Penley v. Island Creek Coal

Co., 8 Va. App. 310, 318, 381 S.E.2d 231, 236 (1989).

     For these reasons, we affirm the commission's decision.

                                                            Affirmed.




                                 - 4 -